Citation Nr: 1205393	
Decision Date: 02/13/12    Archive Date: 02/23/12

DOCKET NO.  05-39 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial compensable rating for service-connected asbestosis.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1976 to January 1980 and February 1980 to February 1986.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a September 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In February 2009, the Board remanded this claim for additional development.  In July 2011, the Board requested an expert medical opinion from the Veterans' Health Administration (VHA).  See 38 C.F.R. § 20.901 (2011).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking entitlement to an initial compensable rating for his service-connected asbestosis.

The Board finds a remand is necessary to afford the Veteran a contemporaneous VA examination.  The most recent VA compensation examination for the Veteran's asbestosis was in February 2010, approximately 23-months ago.  He therefore needs to be reexamined to reassess the severity of this disability.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating).  Furthermore, in addition to not being current, the Veteran's past VA examinations were missing vital pulmonary function test results required to rate his disability.  See July 2011 Veterans Health Administration Letter.  The Board finds it would be in the Veteran's best interest to afford him a new and thorough VA examination.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Additionally, all updated VA treatment records should be associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file all updated VA treatment records.

2.  Afford the Veteran a VA examination to determine the current severity of his asbestosis.  The examiner should identify and completely describe all current symptomatology.  The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.

Ask the examiner to discuss all findings in terms of 38 C.F.R. § 4.97, Diagnostic Code 6833.  The pertinent rating criteria must be provided to the examiner, and the findings reported must be sufficiently complete to allow for rating under all alternate criteria.  

The report must specifically include:

a)  FVC percent predicted and actual
b)  DLCO (SB) percent predicted and actual
c)  Maximum exercise capacity (in terms of ml/kg/min oxygen consumption) with cardiorespiratory limitation
d)  The examiner must also note whether the Veteran has cor pulmonale, pulmonary hypertension or requires outpatient oxygen therapy.  

The examiner should also indicate what specific symptoms are attributable to service-connected asbestosis, as opposed to other factors, including smoking.  If possible, the examiner should provide DLCO (SB) and FVC measurements attributable only to asbestosis.  If it is not possible or feasible to make the differentiation between the service-connected disability and any identified nonservice-connected disorder, please expressly indicate this and explain why this cannot be done.  All opinions expressed must be supported by complete rationale.  

The VA examiner is further requested to opine as to whether the Veteran is incapable of securing and maintaining substantially gainful employment as the consequence of his asbestosis, in conjunction with all other service-connected disabilities.

3.  The Veteran is hereby notified that it is his responsibility to report for the examination scheduled in connection with this REMAND and to cooperate in the development of his case. 

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated. 

If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


